330 N.W.2d 752 (1983)
STATE of Nebraska, Appellee,
v.
Billy BRUCE, Appellant.
STATE of Nebraska, Appellee,
v.
Betty BRUCE, Appellant.
Nos. 82-502, 82-503.
Supreme Court of Nebraska.
March 4, 1983.
Clay B. Statmore and Michael J. Elsken of the Statmore Law Offices, Lincoln, for appellants.
John C. McQuinn, Asst. City Prosecutor, Lincoln, for appellee.
KRIVOSHA, C.J., BOSLAUGH, McCOWN, WHITE, HASTINGS, and CAPORALE, JJ., and MORAN, D.J.
PER CURIAM.
In these consolidated cases the defendants were charged with violating Lincoln Municipal Code § 27.81.010(d) (1979) by unlawfully having a mobile home on their property. The Lincoln Municipal Court, following trial on stipulated facts, found the defendants guilty and fined them $25 *753 each, plus court costs. The defendants appealed to the District Court, which affirmed the judgments and sentences of the municipal court, and this appeal followed.
The defendants on this appeal contend that the mobile home ordinance is unconstitutional, arbitrary, and unreasonable as applied to them.
The section of the Lincoln Municipal Code under which the defendants were sentenced does not appear in the record. This court will not take judicial notice of an ordinance which does not appear in the record. The existence of a valid ordinance creating the offense charged will be presumed where the ordinance is not properly set forth in the record. State v. Shea, 208 Neb. 17, 301 N.W.2d 602 (1981); State v. Long, 206 Neb. 446, 293 N.W.2d 391 (1980).
In the absence of the relevant ordinance in the record, the convictions and sentences are affirmed.
AFFIRMED.